Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 1 July 2022, in which claims 1, 2, 4, 18, 21, 26, 36, 64 have been amended, claims 3, 5, 9-10, 13-14, 16, 23, 31, 35, 39 have been cancelled, and new claims 89-98 have been added, is acknowledged.
Claims 1-2, 4, 6, 18, 21, 26, 36, 64 and 89-98 are pending in the instant application.
Claims 2, 6, 90, 93, 94, 97 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
Claims 1, 4, 18, 21, 26, 36, 64, 89, 91-92, 95, 96 and 98 are examined on their merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 July 2022 (total 2 documents) are acknowledged and considered.
Response to arguments of 1 July 2022
In view of Applicant’s amendment of 1 July 2022, all the objections and rejections to claims 3, 5, 9-10, 13-14, 16, 23, 31, 35, 39 are herein withdrawn. Claims 3, 5, 9-10, 13-14, 16, 23, 31, 35, 39 have been cancelled.
In view of Applicant’s amendment of 1 July 2022, the objection to claims 2, 5, 6, 9-10, 13-14, 23, 31, 35, 39, are herein withdrawn. Claims 5, 9, 10, 13-14, 23, 31, 35, 39 have been cancelled. The status indicators for claims 2, 6 have been corrected.
In view of Applicant’s amendment of 1 July 2022, the rejection of claim 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is herein withdrawn. Applicant has deleted instances of broad/narrow recitation from claim 64.
In view of Applicant’s amendment of 1 July 2022, the rejection of claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 under 35 U.S.C. 102(a)(1) over Ma is herein withdrawn. Applicant has amended independent claim 1 to recite a number of neurological disorders; none of the diseases listed is Huntington disease. Applicant has deleted Huntington disease from claim 64. 
In view of Applicant’s amendment of 1 July 2022, the rejection of claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 under 35 U.S.C. 102(a)(1) and 102(a)(2) or, in the alternative, under 35 U.S.C. 103, over Megeney is herein withdrawn. Applicant has amended independent claim 1 to recite a number of neurological disorders; none of the diseases listed is type 1 myotonic dystrophy or type 2 myotonic dystrophy. Applicant has deleted type 1 myotonic dystrophy and type 2 myotonic dystrophy from claim 64. 
Modified rejections are made below, based on Applicant’s amendment of 1 July 2022.
The claims have been examined to the extent they read on the elected species: amyotrophic lateral sclerosis (ALS) as the specific disease to be treated, and metformin or its tautomers as the species of the compound of formula I to be used in the method, and the following objections and rejections are made below. 
Objection to the Claims
Claims 90, 93, 94, 97, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. On 3 November 2021, Applicant has elected amyotrophic lateral sclerosis (ALS) as the specific disease to be treated, and metformin or its tautomers as the species of the compound of formula I to be used in the method. As a result, the status identifiers for claims 90, 93, 94, 97 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4, 18, 21, 26, 36, 64, 89, 91-92, 95, 96 and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating C9orf72 amyotrophic lateral sclerosis (ALS) and frontotemporal dementia (FTD) with metformin, 
does not reasonably provide enablement for the treatment of the claimed full scope of the neurological diseases associated with repeat expansions listed in claim 1 or in claim 64, with a compound of formula (I). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
Claim 1 is drawn to a method of treating a neurological disease associated with repeat expansions in a subject in need thereof, the method comprising administering to the subject a compound of Formula (I): 

    PNG
    media_image1.png
    80
    147
    media_image1.png
    Greyscale
, wherein the neurological disease is a amyotrophic lateral sclerosis (ALS); frontotemporal dementia (FTD); spinocerebellar ataxia; Fuch's corneal endothelial dystrophy; spinal bulbar muscular atrophy; dentatorubral-pallidoluysian atrophy; Huntington's disease; Fragile X Tremor Ataxia Syndrome (FXTAS); Huntington's disease-like 2 syndrome (HDL2); Fragile X syndrome (FXS); disorders related to 7p11.2 folate-sensitive fragile site FRA7A; disorders related to folate-sensitive fragile site 2q11 FRA2A; or Fragile XE syndrome (FRAXE).
Claim 64 recite amyotrophic lateral sclerosis (ALS); frontotemporal dementia (FTD); spinocerebellar ataxia; Fuch's corneal endothelial dystrophy; spinal bulbar muscular atrophy; dentatorubral-pallidoluysian atrophy; Huntington's disease; Fragile X Tremor Ataxia Syndrome (FXTAS); Huntington's disease-like 2 syndrome (HDL2); Fragile X syndrome (FXS); or Fragile XE syndrome (FRAXE) as neurological diseases to be treated. Claim 91 recites that the neurological disease is associated with C9orf72.
Thus, claims 1, 4, 18, 21, 26, 36, 64, 89, 91-92, 95, 96 and 98, taken together with the specification, imply that a compound of formula (I) such as metformin can treat any of the diseases listed in instant claim 1, or any neurological disease is associated with C9orf72 (claim 91).
The claims are broader than the disclosure.  The claims encompass the treatment of any neurological disease associated with repeat expansions selected from amyotrophic lateral sclerosis (ALS); frontotemporal dementia (FTD); spinocerebellar ataxia; Fuch's corneal endothelial dystrophy; spinal bulbar muscular atrophy; dentatorubral-pallidoluysian atrophy; Huntington's disease; Fragile X Tremor Ataxia Syndrome (FXTAS); Huntington's disease-like 2 syndrome (HDL2); Fragile X syndrome (FXS); and Fragile XE syndrome (FRAXE) by administration of a compound of formula (I).
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
In terms of the scope of the diseases covered, amyotrophic lateral sclerosis (ALS); frontotemporal dementia (FTD); spinocerebellar ataxia; Fuch's corneal endothelial dystrophy; spinal bulbar muscular atrophy; dentatorubral-pallidoluysian atrophy; Huntington's disease; Fragile X Tremor Ataxia Syndrome (FXTAS); Huntington's disease-like 2 syndrome (HDL2); Fragile X syndrome (FXS); or Fragile XE syndrome (FRAXE) are diverse neurological diseases associated with repeat expansions.
Mirkin (Nature 2007, 447, 932-940, cited in PTO-892 of 2 March 2022) teaches nearly 30 hereditary disorders (fig. 1) in humans resulting from an increase in the number of copies of simple repeats in genomic DNA. These DNA repeats seem to be predisposed to such expansion because they have unusual structural features, which disrupt the cellular replication, repair and recombination machineries. The presence of expanded DNA repeats alters gene expression in human cells, leading to disease; many of these debilitating diseases are caused by repeat expansions in the non-coding regions of their resident genes. Mirkin teaches that the peculiar structures of repeat-containing transcripts are at the heart of the pathogenesis of these diseases. 
Most of these disorders are caused by the expansion of the triplet repeats (CGG)n•(CCG)n, (CAG)n•(CTG)n, (GAA)n•(TTC)n and (GCN)n•(NGC)n. But disease can also result from the expansion of the tetranucleotide repeat (CCTG)n•(CAGG)n, the pentanucleotide repeat (ATTCT)n•(AGAAT)n, and even the dodecanucleotide repeat (C4GC4GCG)n•(CGCG4CG4)n. For a given hereditary disorder, only one repeat expands in a particular gene, strongly indicating that the molecular events leading to repeat expansions occur in cis. Expandable repeats can be located in various regions of their resident genes: first, the coding regions, as occurs in numerous diseases mediated by polyglutamine or polyalanine runs in proteins, such as dentatorubral-pallidoluysian atrophy, spinal bulbar muscular atrophy and spinocerebral ataxia 1, 3, 6, 7 or 17; second, the 5ʹ untranslated regions (5ʹ-UTRs), as in the case of fragile X syndrome, fragile X mental retardation associated with the FRAXE site, fragile X tremor and ataxia syndrome, and spinocerebellar ataxia 12; third, 3ʹ-UTRs, as is observed for spinocerebellar ataxia 8 and Huntington’s-disease-like 2; fourth, introns, as in the case of spinocerebellar ataxia 10; and fifth, promoter regions.

    PNG
    media_image2.png
    355
    719
    media_image2.png
    Greyscale

 	Batra et al. (Human Molecular genetics 2010, 19 (1), R77-R82, cited in PTO-892 of 2 March 2022) teach 

    PNG
    media_image3.png
    884
    1602
    media_image3.png
    Greyscale

the bidirectional transcription in microsatellite disease genes (Table 1 above). Batra teaches that any potential pathological impacts of antisense transcription likely depend on several parameters, including the genomic organization of the disease locus, spatial and temporal expression patterns of the affected genes, repeat sequence and repeat length together with location in the gene(s) (page R78, right column). 
Cleary et al. (Human Molecular genetics 2013, 22 (1), R45-R51, cited in PTO-892 of 2 March 2022) teach repeat-associated non-ATG (RAN) translation in neurological disease. Cleary teaches the discovery of repeat-associated non-ATG (RAN) translation which showed that expansion mutations can express homopolymeric expansion proteins in all three reading frames without an AUG start codon. This unanticipated, non-canonical type of protein translation is length-and hairpin-dependent, takes place without frameshifting or RNA editing and occurs across a variety of repeat motifs. Cleary teaches that RAN proteins have been reported in spinocerebellar ataxia type 8 (SCA8), fragile X tremor ataxia syndrome (FXTAS) and C9ORF72 amyotrophic lateral sclerosis/frontotemporal dementia (ALS/FTD). 
Cleary teaches (Table 1) the in vitro characteristics and in vivo detection of RAN translation.

    PNG
    media_image4.png
    637
    1580
    media_image4.png
    Greyscale

Cleary teaches (page R49, left column) that RAN translation of the C9ORF72 G4C2 hexanucleotide expansion mutation is predicted to result in the expression of dipeptide proteins: GlyPro (GP), GlyArg (GR) and GlyAla (GA). Cleary teaches that antibodies were developed to these predicted dipeptide motifs and used them to examine patient tissues to look for in vivo evidence of RAN translation. A detailed examination of patient tissues was performed which showed that these antibodies recognize inclusions in C9ORF72 ALS/FTD autopsy tissue. The antibodies detected inclusions in the cerebellum, hippocampus and other brain regions; these inclusions were similar in shape and abundance to typical ALS/FTD inclusions and colocalized with p62 but not phospho-TDP-43. Inclusions that are p62-positive/phospho-TDP43 negative are classic features of ALS/FTD pathology. The antibodies did not detect aggregates in C9ORF72-negative disease controls. Cleary also teaches that neurons derived fromC9ORF72-positive iPS cells were shown to have GP-positive aggregates, elevated p62 levels and an increased sensitivity to cellular stress induced by autophagy inhibitors. Taken together, data from these studies suggested that dipeptide repeat proteins, expressed by RAN translation, contribute to ALS/FTD.
Cleary teaches that each neurological disorder associated with RAN protein translation is characterized by a specific repeat; for each disease, the RAN translation is predicted to result in specific proteins, which are to be detected in specific tissues relevant to the disease before concluding that these repeat proteins contribute to a specific disease.
Based on the teachings by Mirkin, Batra and Cleary, a skilled artisan would consider it unlikely that one therapeutic agent such as metformin could be useful to treat the full scope of the diseases listed in claims 1, 64.
In terms of the scope of the compounds administered in the claimed method, the genus of compounds of formula (I) encompasses a large number of compounds, having distinct structural features well beyond the metformin skeleton, including a wild variety of substituents, including any optionally substituted alkyl as R2A, R3, R4, R6 or R7, or any nitrogen protecting group. It is expected that a higher the degree of similarity with metformin results in higher fractions of similar to an active that are active. Furthermore, since such compounds are to be administered in a method of treating a neurological disorder, they have to satisfy a requirement to penetrate the BBB. There is a need to evaluate the instant compounds of formula (I) as derivatives of metformin, with the expectation that very few compounds retain the biological activity of the active. 
 (5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in treatment of neurological diseases).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of neurological diseases associated with repeat expansions as instantly claimed.  
The specification (Example 1) has provided guidance for the effect of metformin on HEK293T cells transfected with repeat expansion constructs containing CAG, CCTG, or GGGGCC repeat expansion motifs.   
The specification (Example 2) has provided guidance for the in vivo effects of metformin on exemplary RAN protein levels. Fig. 2 shows that metformin reduces the levels of RAN proteins generated by expression of C9ORF72 in vivo.
The specification (Example 3, 5) has provided guidance for the evaluation of metformin inhibiting RAN translation through PKR pathway and ameliorating phenotypes in a C9orf72 mouse model. It was observed that metformin inhibits phosphor-PKR activation, decreases RAN protein levels and improves phenotypes in C9-BAC mice.
The specification (Example 4) has provided guidance for the metformin being effective to reduce the levels of several types of RAN proteins in mammalian cells; metformin was found to be a modulator of PRK phosphorylation.
The specification has provided guidance for metformin being effective to reduce RAN protein levels in vitro and in vivo; treatment with metformin improves behavior and neuroinflammation in C9 BAC transgenic mice.
However, the specification does not provide enablement for treatment of any other neurological disease associated with repeat expansions beyond C9orf72 amyotrophic lateral sclerosis (ALS) and frontotemporal dementia (FTD), with any compound of formula (I) other than metformin. 
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, and the high unpredictability in the art as evidenced therein, the diversity of neurological diseases associated with repeat expansions listed in the instant claims, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 1, 4, 18, 21, 26, 36, 64, 89, 91-92, 95, 96 and 98.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 36 depends on claim 1 and recites the following compound (last compound listed in claim 36)
    PNG
    media_image5.png
    102
    160
    media_image5.png
    Greyscale
, which has a negative charge on the nitrogen. It is unclear how this compound belongs to the genus of compounds of formula (I) of claim 1. Further, the structure is not among the structures drawn in the Specification. 
Appropriate correction is required. 

Conclusion
Claims 1, 4, 18, 21, 26, 36, 64, 89, 91-92, 95, 96 and 98 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627